Citation Nr: 0722555	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO decision, which 
denied the veteran's petition to reopen the claim of service 
connection for a back disability.

In July 2006, a video hearing was held before the undersigned 
Veterans Law Judge.  A transcript of that proceeding has been 
associated with the claims folder.


FINDINGS OF FACT

1.  A RO decision dated in May 2004 denied the veteran's 
petition to reopen a claim of service connection for a back 
disorder.  The veteran was notified of this decision, and did 
not appeal.

2.  Evidence received since the May 2004 RO decision does not 
relate to an unestablished fact necessary to substantiate the 
claim of whether a back disorder was incurred or aggravated 
in service or is the result of a service-connected 
disability, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2004 RO decision denying the claim to reopen for 
service connection for a back disorder is final.  See 38 
U.S.C.A. §§ 7105 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
20.1103 (2006).

2.  New and material evidence has not been submitted for the 
claim of service connection for a back disorder; the claim is 
not reopened.  See 38 U.S.C.A. § 5108 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for a back 
disorder, the Board observes that in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

A letter dated in October 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  This letter provided the veteran with notice of the 
elements for service connection.  In addition, the October 
2005 letter informed the veteran that new and material 
evidence was needed to substantiate the claim and described 
what would constitute such new and material evidence.  This 
letter specifically directed the veteran to submit any new 
and material evidence showing a link between the veteran's 
current treatment and diagnosis and the veteran's active 
military service.  This letter was fully compliant with the 
requirements set forth in Kent v. Nicholson.  See Kent, 
supra.  Thereafter, the veteran was afforded a subsequent 
adjudication in the May 2006 Statement of the Case. 

Although the veteran was not explicitly told to provide any 
relevant evidence in his possession, he was told to tell VA 
about any other additional medical evidence that he wanted VA 
to obtain, and he was informed of types of secondary evidence 
he could submit.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

Since the Board has concluded that the preponderance of the 
evidence is against the application to reopen, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are of 
record.  The Board notes that the veteran indicated at the 
July 2006 hearing that he felt some of his service medical 
records were not associated with the claims file.  The 
service department, however, has indicated that all available 
records were forwarded.  The veteran has been given 
sufficient notice of his responsibility to provide VA with 
any treatment records pertinent to his claimed disability.  
VA has requested records identified throughout the claims 
process, and the claims file includes the negative replies 
from facilities that indicated they did not have the 
veteran's records.  The claims folder contains adequate 
information to decide the claim.  VA has fulfilled its duty 
to assist.

VA's responsibility to assist the veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
veteran with respect to that particular claim.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2006).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the veteran of the information and 
evidence needed to substantiate his claim.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
West Supp. 2006).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  See 38 
C.F.R. §3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. §3.303(d) 
(2006).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002 & 
West Supp. 2006); VAOPGCPREC 3- 2003.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002 & West Supp. 2006); 38 C.F.R. § 3.306 (2006).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
back disability.  After a review of the evidence of record, 
the Board finds that new and material evidence has not been 
submitted.  

The veteran's claim to reopen for service connection for a 
back disorder was denied by the RO in a May 2004 RO decision.  
The veteran was provided a copy of the decision and, given 
that the veteran did not appeal this decision at that time, 
the RO's decision is final.  See 38 U.S.C.A. §§ 7105 (West 
2002 & West Supp. 2006); 38 C.F.R. § 20.1103 (2006).  In 
order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002 & West Supp. 
2006).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim was originally denied in July 1971 
because his back disability was not incurred in or aggravated 
by his military service.  It was noted that the veteran 
suffered a back injury prior to entering service and that 
there was no evidence that the back disability increased in 
severity beyond its natural progression.  At the time of this 
rating decision, the evidence of record included service 
medical records from February 1968 to January 1971, an April 
1971 VA orthopedic examination report, and a "Buddy" 
statement.

The veteran has attempted to reopen this claim several times; 
however, the July 1971 denial was confirmed in a May 1990 
Hearing Officer's decision; an April 1991 Board decision; and 
April 2004 and May 2004 RO decisions.  Throughout the 
development and adjudication of these claims, the veteran has 
submitted private treatment records, additional VA Medical 
Center (VAMC) treatment records, VA examinations reports from 
January 2004 and May 2004, and several statements made by the 
veteran regarding his back injury.  In the most recent final 
decision in May 2004, the RO stated that the claim could not 
be reopened due to the fact that the records failed to show 
any link between the veteran's treatment and diagnosis and 
his active military service. 

In the current attempt to reopen the veteran's claim for 
entitlement to service connection for a back disorder, the 
evidence that the veteran has submitted to establish this 
missing element is a February 5, 2004, x-ray report and 
treatment records from the Minneapolis VAMC.  While the newly 
submitted evidence does indicate that the veteran currently 
suffers a back disability, it does not speak to any 
unestablished facts needed to substantiate the claim.  In 
order to substantiate the veteran's claim, evidence 
suggesting a nexus between the veteran's current disability 
and his active duty service must be shown.  The February 2004 
x-ray report and VAMC treatment records do not produce such a 
nexus.  Thus, while this evidence may be new to the claims 
file, it merely confirms that the veteran has a current 
disability, a fact which has already been demonstrated; 
therefore, it is neither new nor material for the purposes of 
38 C.F.R. § 3.156, and cannot serve to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.156 (2006).

With respect to the veteran's own statements and his hearing 
testimony, the Board finds that his assertions alone cannot 
be dispositive of the issue for purposes of reopening the 
claim.  The record on appeal does not indicate that the 
veteran has the expertise to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as an opinion regarding the cause or 
aggravation of a back disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Although the Board is sympathetic 
to the difficulties he must face in regard to his back 
disorder, the fact is that no new and material evidence has 
been received sufficient to reopen this claim.
 
The petition to reopen a claim of service connection for a 
back disability is denied.  Until the veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

As no new and material evidence has been submitted regarding 
the claim of service connection for a back disability, the 
veteran's claim is not reopened, and the appeal is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


